Citation Nr: 0030499	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of 
Hepatitis C infection. 

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
the veteran had not presented a well-grounded claim for 
service connection.  


REMAND

The evidence in this case includes service medical record 
evidence that in May 1968 while in Germany the veteran caught 
his right hand in a fan, which resulted in a laceration and 
fracture of the right index finger and thumb.  Treatment 
included anesthesia, lavage and debridement of the osseous 
fragments, open reduction of fracture of the index finger 
with K-wire fixation, closing the skin lacerations, and 
placement of splint, with medication and subsequent 
debridements and bandage replacements.  The May 1968 
narrative summary of hospitalization and treatment noted no 
major artery or nerve involvement, and did not mention a 
blood transfusion.  

At the service separation examination in September 1968, the 
veteran reported that he either was experiencing, or had 
experienced, the following symptoms: frequent or severe 
headaches, chronic or frequent colds, chronic cough, history 
of broken bones, boils, and bone, joint, or other 
deformities.  He denied any liver trouble.  The veteran was 
cleared for separation in September 1968.  Except for the 
right index finger and right thumb disorder, the service 
separation examination in September 1968 resulted in normal 
clinical findings of all systems. 

At VA examinations in February 1970 and December 1989, the 
veteran reported a history of injury of the right index 
finger in service in 1968, which did not include a history of 
blood transfusion, Hepatitis C, or cirrhosis of the liver.  
Neither Hepatitis C nor cirrhosis of the liver were noted at 
either VA examination. 


A VA discharge summary of hospitalization in September 1990 
reflects that the veteran was admitted with alcohol 
intoxication, and had elevation of the red blood cells, 
hemoglobin, and hematocrit, among other symptoms.  The 
discharge diagnoses were acute alcohol intoxication, chronic 
alcoholism, and polycythemia vera.  He was placed on 
Antabuse.  

A VA discharge summary of hospitalization in May 1997 
reflects that the veteran presented a history of Hepatitis C, 
alcohol abuse, and compression fracture, but did not note a 
history of blood transfusion in service in 1968.  The veteran 
reported that he had quit drinking 5 years prior, and had 
vomited blood two weeks prior.  The history reflects that the 
veteran went to a private hospital emergency room, signed out 
against medical advice, and several days later again vomited 
blood so he went to VA, where he received a total of 6 units 
of packed red blood cells in May 1997.  The discharge 
diagnoses included a history of Hepatitis C and a history of 
ethanol abuse. 

A June 1998 letter from a VA physician includes the opinion 
that the veteran has cirrhosis of the liver, and has a 
complications secondary to Hepatitis C infection.  The VA 
physician wrote that this opinion was based on the risk 
factor of blood transfusions the veteran reportedly received 
following an accident in service in Germany in 1968.  The VA 
physician also wrote in this letter that the opinion was 
based on the fact that the veteran had no other risk factors 
for Hepatitis C, such as intravenous drug use, tattoos, or 
other exposures.  The opinion was that it was "highly likely 
that the Hepatitis C was acquired at the time of [the 
veteran's] transfusions in 1968."

It is important that a medical opinion be based upon accurate 
facts.  The June 1998 VA medical opinion of record assumed 
that the veteran had undergone blood transfusions in service 
in 1968, had not undergone blood transfusions since then 
(which would be a risk factor of "other exposures"), 
assumptions which do not appear to be supported by the 
evidence of record.  Service medical records are negative for 
evidence of blood transfusion in service in 1968, and the 
evidence reflects that the veteran received a blood 
transfusion after service in May 1997.  Further, the June 
1998 VA medical opinion did not address the veteran's 
diagnoses and treatment (including with Antabuse) for alcohol 
intoxication, chronic alcoholism, or history of alcoholism, 
and the role, if any, of these diagnosed disorders in causing 
or contributing to cirrhosis of the liver. 

During the pendency of this appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Board notes that the basis for denial of 
the veteran's claims was that he had not presented well-
grounded claims.  

The Veterans Claims Assistance of Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The medical 
examination and etiology opinions requested below are to 
comply with this provision. 

The Veterans Claims Assistance of Act of 2000 also includes 
new notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The veteran is hereby notified that he needs to 
provide evidence of a blood transfusion in service or 
evidence to corroborate his allegation of having received a 
blood transfusion in service, also evidence that he has 
residuals of hepatitis C as the result of service and 
evidence that his cirrhosis of the liver is related to 
service.  The veteran is also notified that the RO is being 
directed to schedule him for a physical examination to 
determine whether he has cirrhosis of the liver and residuals 
of hepatitis C, and whether either are as likely as not 
related to service or an event of service origin or other 
non-



service or post-service etiologies, including alcoholism or a 
blood transfusion in May 1997.

Accordingly, the claim is remanded to the RO for the 
following action: 

1.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim and, with appropriate releases, 
obtain any evidence which he identifies 
to be relevant to his claim.

2.  The RO should schedule the 
appropriate VA medical examination for 
the purpose of determining the nature and 
etiology of the veteran's Hepatitis C and 
cirrhosis of the liver.  The RO should 
provide the examiner with the veteran's 
claims file and a copy of this remand for 
review.  The examiner should then review 
the claims file, consider the veteran's 
current complaints and any clinical 
findings, and conduct any indicated 
diagnostic tests necessary to determine 
the nature and etiology of any claimed 
cirrhosis of the liver and residuals of 
Hepatitis C. 

Following a thorough examination, the 
examiner should provide an opinion 
diagnosing any cirrhosis of the liver and 
residuals of Hepatitis C considered to be 
present and indicate whether it is as 
least as likely as not that cirrhosis of 
the liver or Hepatitis C was incurred in 
service or is related to an event of 
service origin, including as the result 
of reported injury and treatment in 1968.  
The medical opinion requested should 
specifically include a discussion of the 
role, if any, of 



diagnosed alcohol intoxication, chronic 
alcoholism, or history of alcoholism, and 
the role of these diagnosed disorders in 
causing or contributing to cirrhosis of 
the liver.  Additionally, the medical 
opinion should include a discussion of 
the role, if any, of a blood transfusion 
in May 1997 with regard to the etiology 
of any present cirrhosis of the liver or 
residuals of Hepatitis C.  The examiner 
should express clearly the rational upon 
which the opinion(s) is based.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it 
complies with the above directive.  If 
the report is deficient in any manner, 
the RO should return the report for 
corrections or additions.  Any other 
action which is considered warranted to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 should also be 
accomplished.

4.  The RO should then readjudicate on 
the merits the veteran's claim of 
entitlement to service connection for 
residuals of Hepatitis C and cirrhosis of 
the liver, based on all of the additional 
evidence received.  If the RO denies the 
benefit sought, it should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to  obtain additional medical 
information and opinion in support of the veteran's claim.  
By remanding this claim, the Board intimates no opinion, 
favorable or unfavorable, as to the claim's merits.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


